FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 6, 2022

                                     No. 04-22-00478-CR

                           EX PARTE Jose Manuel Zapata SUAZO

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10430CR
                          Honorable Dennis Powell, Judge Presiding


                                        ORDER
        The State’s appellee’s brief is due December 19, 2022. On December 2, 2022, the State
filed an unopposed motion to consolidate, seeking consolidation of this case with several others
and for an extension of time to file its brief. We DENY the motion as to consolidation, but we
GRANT the motion as to the extension of time and ORDER the State to file its brief by January
6, 2023. The State may file the same brief in multiple cases, if it so desires, by placing all
appellate cause numbers in the style and by filing the brief separately in all cause numbers.
Further requests for extensions of time will be disfavored.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court